                                                                          Case 4:21-cv-01357-YGR Document 26 Filed 09/16/21 Page 1 of 1




                                                                  1
                                                                                                       UNITED STATES DISTRICT COURT
                                                                  2
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4   ORLANDO GARCIA,                                   Case No.: 21-CV-1357-YGR
                                                                  5                Plaintiff,                           ORDER TO SHOW CAUSE RE STAY PENDING
                                                                                                                        NINTH CIRCUIT APPEAL
                                                                  6          vs.
                                                                  7   DCP SF COLUMBUS AVE OWNER LLC,
                                                                  8                 Defendant.
                                                                  9

                                                                 10
                                                                      TO THE PARTIES AND COUNSEL OF RECORD:
                                                                 11
                                                                             Counsel for plaintiff is hereby ORDERED TO SHOW CAUSE why plaintiff’s case should not be
                                                                 12
                                                                      stayed pending the Ninth Circuit appeal in Love v. Marriott Hotel Servs., Inc., 21-15458. Plaintiff
                               Northern District of California
United States District Court




                                                                 13

                                                                 14
                                                                      shall file a response to this Order no later than WEDNESDAY, SEPTEMBER 29, 2021. Defendant shall

                                                                 15   file its reply by WEDNESDAY, OCTOBER 13, 2021. The parties shall limit briefing to three (3) pages

                                                                 16   double-spaced.

                                                                 17

                                                                 18          IT IS SO ORDERED.

                                                                 19
                                                                      Date: September 16,2021                      _______________________________________
                                                                 20                                                          YVONNE GONZALEZ ROGERS
                                                                 21
                                                                                                                         UNITED STATES DISTRICT COURT JUDGE

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
